Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final.. rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the final..ity of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2020 has been entered.

Claims Status
Claims 1, 3-4, 7-14, 18-19, 22, 24, and 26 are pending. Claims 2, 5, 6, 15-17, 23, 25, and 27-29 are canceled. Claims 18, 19, 22, 24 and 26 remain withdrawn. Claims under consideration in the instant office action are claims 1, 3-4, and 7-14. 

Action Summary
The objection to claim 1 has been withdrawn in light of claim amendment. 
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of claim amendment. 

Claims 1, 3, and 8-13 are rejected under 35 U.S.C. 103 as being un-patentable over Claudio Cavazza (US 6,328,998) in view of Johri et al... (Nutrition, Metabolism & Cardiovascular Diseases (2014) 24, 808-814) are maintained, but modified and revisited in tight of claim amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rational..e supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for al..l obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identical..ly disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shal..l not be negated by the manner in which the invention was made.

The factual.. inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential.. 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 8-14 are rejected under 35 U.S.C. 103 as being un-patentable over Claudio Cavazza (US 6,328,998) in view of Johri et al. (Nutrition, Metabolism & Cardiovascular Diseases (2014) 24, 808-814), Parthenakis et al., Clin. Cardiol. 23, 734-739 (2000), and Sayed-Ahmed et al., Pharmacological.. Research, Vol. 44, No. 3, 2001.
Cavazza teaches L-carnitine can be used to treat atherosclerosis (see abstract). Cavazza further teaches L-carnitine reduces the severity of the atherosclerotic lesions (see column 5, lines 17-20). Cavazza so teaches administration of L-carnitine in patients (humans) is well known to lack toxic side effects and safe for patients at risk of cardiovascular disease (see column 2, lines 33-44). Cavazza teaches the preferred amount of L-carnitine is 100-2000 mg (see column 3, lines 15-20). Since the average human is 60 kg, this translates to 1-33 mg/kg 
Cavazza does not teach thoracic aortic lesion. monitoring the TMAO levels and adjusting the amount of carnitine based on the TMAO levels in the blood.
Johri et al. teaches L-carnitine administration has therapeutic effects against atherosclerosis (see Atherosclerosis models). Johri et al. further teaches L-carnitine leads to an increase of TMAO in the body and that elevated TMAO can increase cardiovascular disease in patients (see potential.. harm in cardiovascular disease). Johri et al. also teaches controlling the st column).
Parthenakis et al. teaches the presence of atherosclerosis lesions in the thoracic aorta is a strong predictor or coronary artery disease in patients greater than 70 years old. However, the negative predictive value of the method is high for all patients regardless of age (see Abstract). 
Sayed-Ahmed et al. teaches daily administration of L-carnitine (250 mg/Kg) for 28 days,
completely prevented the progression of atherosclerotic lesions induced by hpercholesterolaemia in both aorta and coronaries (See Abstract). Moreover, Sayed-Ahmed et al. teaches examination of aorta includes thoracic aorta (see page 236, right col, fourth para). 
It would have been obvious to the person of ordinary skill in the art to make the claimed invention before the effective filing date of the claimed invention for the following reasons. Cavazza teaches daily administration of L-carnitine to humans at concentration that overlaps with the instantly claimed concentration. Cavazza further teaches  L-carnitine reduces the severity of the atherosclerotic lesions. Johri et al. teaches highly elevated TMAO levels may have negative effects on patients and changing the amount of carnitine can help control TMAO levels in a patient, Parthenakis et al. teaches the presence of atherosclerosis lesions in the thoracic aorta, and  because Sayed-Ahmed et al. teaches daily administration of L-carnitine (250 mg/Kg) for 28 days completely prevented the progression of atherosclerotic lesions induced by hpercholesterolaemia in both aorta and coronaries. One having ordinary skill in the art would measure the amount of TMAO levels in a patient with Aortic Atherosclerotic Lesions to ensure 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding the limitation “in an amount sufficient to yield a TMAO level in the blood of the mammal..”. The claim limits the amount of carnitine to 7-150 mg/kg, which is taught by Cavazza. Therefore, the amount taught by Cavazza reads on the claims and would lead to the functional.. limitation of causing at least 0.1 ppm TMAO in the blood level. 
Regarding claims 10 and 11, Cavazza teaches the L-carnitine can be administered orally or parenterally (see column 2, lines 55-60). The carnitine was administered by injection (see column 3, lines 53-55).
Regarding claim 13, Cavazza teaches the L-carnitine treats peripheral.. vasculopathies (see column 3, lines 15-25).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being un-patentable over Claudio Cavazza (US 6,328,998) in view of Johri et al. (Nutrition, Metabolism & Cardiovascular Diseases (2014) 24, 808-814), Parthenakis et al., Clin. Cardiol. 23, 734-739 (2000), and Sayed-Ahmed et al., Pharmacological.. Research, Vol. 44, No. 3, 2001 as applied to claims 1, 3, 5 and 8-14 above, and further in view of Lv et al. (Eur J Nutr (2009) 48:205–212), 
 discussed above. The references do not teach further administration with betaine. 
Lv et al. teaches administration of betaine leads to the decrease in atherosclerotic lesions (see abstract).
It would have been obvious to the person of ordinary skill in the art to make the claimed invention before the effective filing date of the claimed invention for the following reasons. The prior art shows administration of carnitine and betaine separately leads to therapeutic effect in patients with atherosclerotic lesions. Applicant is reminded of In re Kerkhoven, which affirmed that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....the idea of combining them flows logical..ly from their having been individual..ly taught in the prior art". In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980). One of ordinary skill in the art would achieve the predictable result of treating atherosclerotic lesions by administration of a combination of carnitine and betaine. Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	Applicant’s argument and Response to Applicant’s argument

Applicant argues that Particularly, as discussed in at least paragraph [0066] of the present disclosure "En face analysis revealed no significant changes in the amount of plaque present in the thoracic aorta following treatment with L-carnitine and/or methimazole (FIG. 5). However, a significant decrease in the percent lesion area of the thoracic aorta was observed at TMAO levels higher than 0.1 ppm versus TMAO levels lower than 0.1 ppm (FIG. 6)." Therefore, while respectfully submitting that indicia of non-obviousness are not necessary as no prima facie case of obviousness has been set forth as will discussed below, in an effort to facilitate prosecution. In response, the Examiner finds Applicant’s argument not persuasive. The significant reduction or decrease in the percent lesion area of the thoracic aorta was observed at TMO levels higher than 0.1 ppm versus TMAO levels lower than 0.1 ppm would have been expected in view of the combined teachings of Cavazza and Johri et al. Parthenakis et al., and Sayed-Ahmed et al.
Applicant further respectfully submits that the present disclosure displays unexpected results in decreasing percent lesion area of the thoracic aorta, and therefore, that the presently pending claims are patentable and nonobvious over the cited art. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that the present disclosure displays unexpected results in decreasing percent lesion area of the thoracic aorta. However, said unexpected result would have been expected in view of the combined teachings of Cavazza and Johri et al. Parthenakis et al., and Sayed-Ahmed et al. Specifically, L-Carnitine is known to

Applicant argues that contrary to the assertion of the Office Action, there is no teaching or motivation contained in Johri to administer a TMAO agent sufficient to yield TMAO levels in the blood of 0.1 ppm or greater, and monitoring the levels to maintain the 0.1 ppm or greater, as Johri specifically teaches against supplementation with TMAO. Furthermore, contrary to the assertions of the Office, the Office has failed to provide any evidence or take official notice of any diet that would provide levels of 0.1 ppm or greater in the blood of a mammal. Therefore, Applicant respectfully submits that the Office has improperly interpreted Johri, and is asserting that Johri teaches limitations not contained in the reference when properly evaluated in its entirety. Thus, Applicant respectfully submits that Johri fails to cure the deficiencies of Cavazza, and that the presently pending claims are patentable and nonobvious over the cited art. In response, the Examiner finds Applicant’s argument not persuasive. Specifically, the limitation administer a TMAO agent sufficient to yield TMAO levels in the blood of 0.1 ppm or greater simply expresses the intended result of the method step positively recited. The office does not have the facility and resources to provide such evidence needed in order to establish that the method of the prior art does not possess the same functional characteristics of the claimed method.  Therefore, Examiner clearly provides evidence in the form of articulated reasoning and did not take official notice. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, Cavazza clearly teaches L-carnitine and hexacosanol are effective for reducing aortic lesions and the severity of atherosclerotic lesions, see col. 5, lines 15-22. Additionally, Sayed-Ahmed et al. teaches daily administration of L-carnitine (250 mg/Kg) for 28 days, completely prevented the progression of atherosclerotic lesions induced by hpercholesterolaemia in both aorta and coronaries (See Abstract). Moreover, Sayed-Ahmed et al. teaches examination of aorta includes thoracic aorta (see page 236, right col, fourth para). Therefore, one would reasonably expect the method taught by 
Furthermore, Applicant argues that for at least the reasons indicated above relating to corresponding independent claim 1, the pending dependent claims patentably define over the references cited. However, the patentability of the dependent claims certainly does not hinge on the patentability of independent claim 1. In particular, it is believed that some or all of these claims may possess features that are independently patentable, regardless of the patentability of the independent claim 1. In response, for the reason for the independent claim 1, the dependent claims does hinge on the patentability of claim 1. 



Conclusion
Claims 1, 3-5 and 7-14 are rejected, no claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628